1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                         ***

4

5
      THOMAS RILES, an individual,
6

7                           Plaintiff,                       2:18-cv-02307-JCM-VCF
                                                             ORDER GRANTING DEMAND FOR
8     vs.                                                    SECURITY COSTS
9
      TREASURE ISLAND, LLC, et al.,
10                           Defendants.
11

12

13          Before the Court is Defendant Treasure Island, LLC d//b/a Treasure Island’s Motion for Security
14   Costs (ECF NO. 3). Defendant Treasure Island, LLC has demanded that Plaintiff Thomas Riles, an out
15   of state resident, post a cost bond under NRS 18.130(1). The statute allows a defendant in an action
16   brought by an out-of-state plaintiff to demand that the plaintiff post a bond to secure costs up to $500.
17   Once the demand is filed and served, “all proceedings in the action shall be stayed” until the cost bond is
18   deposited. If the bond is not posted within 30 days of the demand, the defendant may move for dismissal.
19   Because a court order is required in this district for the Clerk of Court to permit the posting of a cost bond,
20   the demand is tracked as a motion in the court’s system.
21          Accordingly, with good cause appearing, IT IS HEREBY ORDERED that Defendant Treasure
22   Island, LLC d//b/a Treasure Island’s Motion for Security Costs (ECF NO. 3) is GRANTED. In the event
23   that the cost bond is presented for deposit, the CLERK OF COURT is directed to accept the deposit of
24   $500.00 under NRS 18.130 as security for costs and charges that may be awarded against the plaintiff.
25   The plaintiff must bring a copy of this order to the Clerk’s office when making this deposit.
1           IT IS FURTHER ORDERED that this case is stayed by operation of NRS 18.130(1) until the $500

2    cost bond is deposited.

3           DATED this 9th day of January, 2019.

4
                                                            _________________________
5                                                           CAM FERENBACH
                                                            UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
